

agpressrelease31218fiimage1a.gif [agpressrelease31218fiimage1a.gif]
Company Contact:
Deborah Merrill
Chief Financial Officer
(864) 232-5200 x6620
Investor Relations Contact:
Sally Wallick, CFA(404)
806-1398
investor.relations@deltaapparel.com
 
 

Art Gun Acquires DTG2Go Business
Combined business creates a clear market leader in direct-to-garment apparel
        
GREENVILLE, SC – March 12, 2018 - Delta Apparel, Inc. (NYSE American: DLA), a
leading provider of basic and branded apparel, headwear and related accessories,
today announced that Art Gun, LLC, its wholly-owned subsidiary, has acquired
substantially all of the assets of TeeShirt Ink Inc. d/b/a DTG2Go, a premium
provider of digital, direct-to-garment printed products.


Art Gun’s acquisition of the DTG2Go business makes it a clear market leader in
the direct-to-garment digital print and fulfillment marketplace and accelerates
Art Gun’s geographic expansion. The integrated business will operate from
multiple locations in Florida as well as a location in Nevada serving the
western United States, with immediate plans to begin production in our
Fayetteville, North Carolina facility to service the northeastern United States.
With this acquisition, Art Gun nearly doubles its revenue and capacity, broadens
its product line into posters, stickers and other items, and further enhances
service levels through quicker delivery capabilities both across the United
States and in over 100 countries worldwide. Delta Apparel plans to change the
name of Art Gun, LLC to DTG2Go, LLC and market the consolidated digital print
business under the DTG2Go brand name.


Robert W. Humphreys, Chairman and Chief Executive Officer of Delta Apparel,
Inc., commented, “Art Gun’s acquisition of the DTG2Go business is another
example of our continued focus on areas of our business where we expect high
growth opportunities. We see the digital print model revolutionizing the way
traditional retailers, e-retailers, and the ad-specialty industry conduct
business. Over the past five years, DTG2Go has achieved notable success and we
are excited to have the talented DTG2Go personnel as part of our team focused on
further increasing our share of this growing market. We plan to continue to
invest in equipment and geographic expansion, and look forward to the many
opportunities for strong growth at DTG2Go.”




--------------------------------------------------------------------------------






The purchase price for the transaction consists of $16.35 million in cash and
additional payments contingent on certain performance targets. Delta Apparel
expects this acquisition to be immediately accretive to earnings and increase
revenue by approximately $7 million during the remainder of fiscal year 2018.
With the full year benefit of the acquisition in fiscal year 2019, the
contribution from DTG2Go is expected to generate around $20 million in
incremental revenue while being approximately $0.25 accretive to per share
earnings.


About Art Gun
Art Gun, LLC is a leader in the direct-to-garment printing and fulfillment
marketplace, with one of the most highly-automated factory processes for
delivering on-demand, digitally printed apparel of all types as well as other
items.  Built upon a robust backend digital supply chain and infrastructure to
scale with large company mindsets, Art Gun is the perfect fit for ecommerce
companies as well as the ad specialty, promotional products and retail
marketplaces. Orders ship from Art Gun within 24 to 48 hours to consumers in
over 100 countries worldwide.


About Delta Apparel, Inc.
Delta Apparel, Inc., along with its operating subsidiaries, M. J. Soffe,
LLC, Salt Life, LLC and Art Gun, LLC, is an international design, marketing,
manufacturing, and sourcing company that features a diverse portfolio of
lifestyle basic and branded activewear apparel, headwear and related
accessories.  The Company specializes in selling casual and athletic products
across distribution tiers, including specialty stores, boutiques, department
stores, mid-tier and mass chains, and the U.S. military.   The Company’s
products are also made available direct-to-consumer on its websites at
www.saltlife.com, www.coastapparel.com, www.soffe.com and www.deltaapparel.com.
The Company's operations are located throughout the United States, Honduras, El
Salvador, and Mexico, and it employs approximately 7,500 people worldwide.
Additional information about the Company is available
at www.deltaapparelinc.com.


Cautionary Note Regarding Forward-Looking Statements
This press release contains “forward-looking” statements that involve risks and
uncertainties.  Any number of factors could cause actual results to differ
materially from anticipated or forecasted results, including, but not limited
to, the factors set forth in the "Risk Factors" contained in our Annual Reports
on Form 10-K filed with the Securities and Exchange Commission.  Except as may
be required by law, Delta Apparel, Inc. expressly disclaims any obligation to
update these forward-looking statements to reflect events or circumstances after
the date of this press release or to reflect the occurrence of unanticipated
events.








